          Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,
vs.                                                                           No. CR 19-0585 JB

ADOLFO VALENZUELA,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the United States’ Sentencing Memorandum,

filed February 24, 2021 (Doc. 52)(“Sentencing Memo”). The Court held a sentencing hearing on

March 16, 2021.       See Notice of Hearing, filed January 25, 2021 (Doc. 50)(text only

entry)(notifying parties of the sentencing hearing). The primary issue is whether, under the United

States Sentencing Guidelines (“U.S.S.G”) § 3E1.1(a), the Court should decrease Defendant Adolfo

Valenzuela’s offense level by 2 levels for acceptance of responsibility, after Valenzuela has

entered a guilty plea that includes an acceptance of responsibility, but where the United States

Probation Office (“USPO”) reports that Valenzuela has committed offenses during his pretrial

confinement. The Court will overrule Plaintiff United States of America’s request that the Court

decline to reduce Valenzuela’s offense level by 2 levels under U.S.S.G. § 3E1.1(a), because,

although the USPO reports that Valenzuela has committed subsequent offenses during his pretrial

confinement, Valenzuela’s reported conduct does not outweigh his acceptance of responsibility

for his offense under the § 3E1.1(a) factors.

                                  PROCEDURAL HISTORY

       In his Plea Agreement, Valenzuela admits to possessing a firearm or ammunition as a felon

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). See Plea Agreement ¶ 6, at 3, filed February
          Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 2 of 16




28, 2020 (Doc. 38). In his Plea Agreement, Valenzuela “specifically admit[s] the following facts

related to the charges against me”:

              On or about January 22, 2019, I, Adolfo Valenzuela, having previously been
       convicted of the following felonies, punishable by imprisonment for a term
       exceeding one year, and knowing that I had been convicted of these felonies:

               (1)    false imprisonment,

               (2)    aggravated battery with great bodily harm,

               (3)    receiving or transferring a stolen motor vehicle,

               (4)    conspiracy to commit receiving or transferring a stolen motor
                      vehicle, and

               (5)    possession of a firearm or destructive device by a felon,

       knowingly possessed a firearm and ammunition. Specifically, I possessed
       afunctional Ruger model LCR, .38 special caliber revolver, bearing serial number
       540-62728, which was manufactured by Matrix Precision in New Hampshire, thus
       affecting interstate and foreign commerce. I also possessed five rounds of Federal
       brand .38 special caliber ammunition, which was manufactured by Vista Outdoor,
       Incorporated (d/b/a/ "Federal") in either Minnesota or Idaho, thus affecting
       interstate commerce.

Plea Agreement ¶ 7, at 3-4.

       In his Plea Agreement, Valenzuela “recognize[s] and accept[s] responsibility for my

criminal conduct.” Plea Agreement ¶ 7, at 3. Accordingly, the Plea Agreement recommends:

              As of the date of this agreement, the Defendant has clearly demonstrated a
       recognition and affirmative acceptance of personal responsibility for the
       Defendant’s criminal conduct. Consequently, pursuant to USSG § 3E1.1(a), so
       long as the Defendant continues to accept responsibility for the Defendant’s
       criminal conduct, the Defendant is entitled to a reduction of two levels from the
       base offense level as calculated under the sentencing guidelines, and if applicable,
       a reduction of an additional offense level pursuant to USSG § 3E1.1(b).

Plea Agreement ¶ 9(b), at 4-5.

       The United States Probation Office (“USPO”) filed a Presentence Report, filed April 28,

2020 (Doc. 40)(“PSR”), and a Second Presentence Report, filed June 4, 2020 (Doc. 42)(“Second

PSR”). Neither party filed formal objections to either PSR. The Second PSR, after taking into


                                              -2-
          Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 3 of 16




account the 2-level reduction for accepting responsibility under U.S.S.G. § 3E1.1(a), because the

“defendant has clearly demonstrated acceptance of responsibility for the offense,” states that

Valenzuela’s “total offense level is 17 with a criminal history category VI resulting in a guideline

imprisonment range of 51 to 63 months.” Second PSR at 1.

       On January 12, 2021, the USPO filed a Second Addendum to the Presentence Report, filed

January 12, 2021 (Doc. 47)(“Second Addendum”), and reported two incidents:

              According to the United States Marshal Service (USMS), on January 24,
       2020, at the Cibola County Correctional Center, an officer responded to a one on
       one fight with the defendant and USMS inmate R.M. Both inmates were escorted
       to medical for an evaluation. The defendant is pending a disciplinary hearing. U.S.
       Probation contacted CCCC and requested the results of the hearing, however, a
       response has not yet been received.

               According to the USMS, on September 28, 2020, at CCCC, an officer
       observed an inmate, [A.M.], at the fire exit door of the unit. As the officer was
       walking up the hallway, he observed [A.M.] bend down and pick up an
       object[,]. . . . [a] folded-up paper . . . . The officer opened the note and it contained
       contraband. . . . Upon opening the paper, a white/blue color substance was found
       along with an orange in color paper‐like substance. . . . Testing confirmed the
       orange substance to be Buprenorphine (Suboxone), and the powder substance
       Methamphetamine.

               The [Assistant Shift Supervisor (“ASS”)] then reviewed camera footage to
       identify the inmate who passed the contraband underneath the fire exit door. The
       defendant was identified and observed to have the note in his hand as he runs to the
       fire exit door and bends down at the same time [A.M.] is observed receiving the
       note. Both inmates involved received disciplinary charges and are waiting their
       hearings. U.S. Probation contacted CCCC and requested the results of the hearing,
       however, a response has not yet been received.

Second Addendum at 1-2. The Second Addendum states:

               The above ongoing criminal conduct from September 28, 2020 may warrant
       the Court not awarding the defendant a reduction for acceptance of responsibility
       pursuant to USSG 3E1.1. The defendant was in possession of two different
       controlled substances while in custody pending sentencing for the instant offense.
       Also, it appears the defendant attempted to distribute these illegal narcotics to
       another inmate.

Second Addendum at 2. In the Sentencing Memo, the United States urges the Court to withhold



                                                 -3-
             Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 4 of 16




the 2-level offense reduction for acceptance of responsibility, because Valenzuela’s “ongoing

criminal conduct evinces his failure to accept responsibility.” Sentencing Memorandum at 4.

    LAW REGARDING REDUCTIONS FOR ACCEPTANCE OF RESPONSIBILITY
                       UNDER U.S.S.G. § 3E1.1.

       The defendant has the burden of proving by a preponderance of the evidence that he is

entitled to a reduction for acceptance of responsibility under U.S.S.G. § 3E1.1(a). See United

States v. Meyers, 95 F.3d 1475, 1486 (10th Cir. 1996); United States v. McMahon, 91 F.3d 1394,

1396-97 (10th Cir. 1996), cert. denied, 519 U.S. 1018 (1996). The Tenth Circuit reviews “a district

court’s determination not to grant a reduction for acceptance of responsibility for clear error.”

United States v. Ochoa-Olivas, 426 F. App’x 612, 613 (10th Cir. 2011)(unpublished)(citing United

States v. Hutchinson, 573 F.3d 1011, 1032 (10th Cir. 2009)). In reviewing the district court’s

findings, the Tenth Circuit “remain[s] mindful that ‘[t]he sentencing judge is in a unique position

to evaluate a defendant’s acceptance of responsibility. For this reason, the determination of the

sentencing judge is entitled to great deference on review.’” United States v. Ivy, 83 F.3d 1266,

1292-93 (10th Cir. 1996)(quoting U.S.S.G. § 3E1.1, Application Note 5), cert. denied, 519 U.S.

901 (1996). U.S.S.G. § 3E1.1 provides:

       (a)      If the defendant clearly demonstrates acceptance of responsibility for his
                offense, decrease the offense level by 2 levels.

       (b)      If the defendant qualifies for a decrease under subsection (a), the offense
                level determined prior to the operation of subsection (a) is level 16 or
                greater, and upon motion of the government stating that the defendant has
                assisted authorities in the investigation or prosecution of his own
                misconduct by timely notifying authorities of his intention to enter a plea of
                guilty, thereby permitting the government to avoid preparing for trial and
                permitting the government and the court to allocate their resources
                efficiently, decrease the offense level by 1 additional level.

U.S.S.G. § 3E1.1. The application notes to U.S.S.G. § 3E1.1(a) state in relevant part:

       1.       In determining whether a defendant qualifies under subsection (a),
                appropriate considerations include, but are not limited to, the following:


                                                -4-
     Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 5 of 16




        (A)    truthfully admitting the conduct comprising the offense(s) of
               conviction, and truthfully admitting or not falsely denying any
               additional relevant conduct for which the defendant is accountable
               under § 1B1.3 (Relevant Conduct). Note that a defendant is not
               required to volunteer, or affirmatively admit, relevant conduct
               beyond the offense of conviction in order to obtain a reduction under
               subsection (a). A defendant may remain silent in respect to relevant
               conduct beyond the offense of conviction without affecting his
               ability to obtain a reduction under this subsection. However, a
               defendant who falsely denies, or frivolously contests, relevant
               conduct that the court determines to be true has acted in a manner
               inconsistent with acceptance of responsibility;

        (B)    voluntary termination or withdrawal from criminal conduct or
               associations;

        (C)    voluntary payment of restitution prior to adjudication of guilt;

        (D)    voluntary surrender to authorities promptly after commission of the
               offense;

        (E)    voluntary assistance to authorities in the recovery of the fruits and
               instrumentalities of the offense;

        (F)    voluntary resignation from the office or position held during the
               commission of the offense;

        (G)    post-offense rehabilitative efforts (e.g., counseling or drug
               treatment); and

        (H)    the timeliness of the defendant’s conduct in manifesting the
               acceptance of responsibility.

2.      This adjustment is not intended to apply to a defendant who puts the
        government to its burden of proof at trial by denying the essential factual
        elements of guilt, is convicted, and only then admits guilt and expresses
        remorse. Conviction by trial, however, does not automatically preclude a
        defendant from consideration for such a reduction. In rare situations a
        defendant may clearly demonstrate an acceptance of responsibility for his
        criminal conduct even though he exercises his constitutional right to a trial.
        This may occur, for example, where a defendant goes to trial to assert and
        preserve issues that do not relate to factual guilt (e.g., to make a
        constitutional challenge to a statute or a challenge to the applicability of a
        statute to his conduct). In each such instance, however, a determination that
        a defendant has accepted responsibility will be based primarily upon



                                        -5-
     Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 6 of 16




        pre-trial statements and conduct.

3.      Entry of a plea of guilty prior to the commencement of trial combined with
        truthfully admitting the conduct comprising the offense of conviction, and
        truthfully admitting or not falsely denying any additional relevant conduct
        for which he is accountable under § 1B1.3 (Relevant Conduct) (see
        Application Note 1(A) ), will constitute significant evidence of acceptance
        of responsibility for the purposes of subsection (a). However, this evidence
        may be outweighed by conduct of the defendant that is inconsistent with
        such acceptance of responsibility. A defendant who enters a guilty plea is
        not entitled to an adjustment under this section as a matter of right.

....

5.      The sentencing judge is in a unique position to evaluate a defendant’s
        acceptance of responsibility. For this reason, the determination of the
        sentencing judge is entitled to great deference on review.

6.      Subsection (a) provides a 2-level decrease in offense level. Subsection (b)
        provides an additional 1-level decrease in offense level for a defendant at
        offense level 16 or greater prior to the operation of subsection (a) who both
        qualifies for a decrease under subsection (a) and who has assisted authorities
        in the investigation or prosecution of his own misconduct by taking the steps
        set forth in subsection (b). The timeliness of the defendant’s acceptance of
        responsibility is a consideration under both subsections, and is context
        specific. In general, the conduct qualifying for a decrease in offense level
        under subsection (b) will occur particularly early in the case. For example,
        to qualify under subsection (b), the defendant must have notified authorities
        of his intention to enter a plea of guilty at a sufficiently early point in the
        process so that the government may avoid preparing for trial and the court
        may schedule its calendar efficiently.

                 Because the Government is in the best position to determine whether
        the defendant has assisted authorities in a manner that avoids preparing for
        trial, an adjustment under subsection (b) may only be granted upon a formal
        motion by the Government at the time of sentencing. See section
        401(g)(2)(B) of Pub. L. 108-21.

        Background: The reduction of offense level provided by this section
recognizes legitimate societal interests. For several reasons, a defendant who
clearly demonstrates acceptance of responsibility for his offense by taking, in a
timely fashion, the actions listed above (or some equivalent action) is appropriately
given a lower offense level than a defendant who has not demonstrated acceptance
of responsibility.




                                         -6-
          Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 7 of 16




               Subsection (a) provides a 2-level decrease in offense level. Subsection (b)
       provides an additional 1-level decrease for a defendant at offense level 16 or greater
       prior to operation of subsection (a) who both qualifies for a decrease under
       subsection (a) and has assisted authorities in the investigation or prosecution of his
       own misconduct by taking the steps specified in subsection (b). Such a defendant
       has accepted responsibility in a way that ensures the certainty of his just punishment
       in a timely manner, thereby appropriately meriting an additional reduction.
       Subsection (b) does not apply, however, to a defendant whose offense level is level
       15 or lower prior to application of subsection (a). At offense level 15 or lower, the
       reduction in the guideline range provided by a 2-level decrease in offense level
       under subsection (a) (which is a greater proportional reduction in the guideline
       range than at higher offense levels due to the structure of the Sentencing Table) is
       adequate for the court to take into account the factors set forth in subsection (b)
       within the applicable guideline range. Section 401(g) of Public Law 108-21
       directly amended subsection (b), Application Note 6 (including adding the last
       paragraph of that application note), and the Background Commentary, effective
       April 30, 2003.

U.S.S.G. § 3E1.1 application notes & background (bold in the original).

       The Tenth Circuit has held that it is proper for a sentencing court to deny a defendant any

reduction for acceptance of responsibility solely on the basis of timeliness. In United States v.

Ochoa-Olivas, the Tenth Circuit addressed whether a defendant who pled guilty the morning his

trial was scheduled to commence was entitled to a 2-level reduction in his offense level under

U.S.S.G. § 3E1.1(a). On the day trial was to begin, “the district court assembled the jury venire,

but they were dismissed when Ochoa-Olivas announced that he wanted to plead guilty. After that

announcement, the district court conducted a change-of-plea hearing, and Ochoa-Olivas pled

guilty to the one count” of illegal reentry, in violation of 8 U.S.C. § 1326(a) and (b). 2011 WL

2160551, at *1. The USPO released a PSR, which, pursuant to U.S.S.G. § 3E1.1(a), included a

2-level reduction for acceptance of responsibility. The United States objected to the reduction,

and “argued that it expended resources in preparing for trial and in providing travel and lodging

for witnesses to attend the trial. Therefore, it argued that [the defendant] should not be entitled to

any reduction for acceptance of responsibility.” 2011 WL 2160551, at *2. The Honorable William




                                                -7-
           Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 8 of 16




P. Johnson, United States District Judge for the United States District Court for the District of New

Mexico, agreed with the United States and denied the defendant a 2-level reduction for acceptance

of responsibility under U.S.S.G. § 3E1.1(a), stating that “a two-level reduction for acceptance of

responsibility is not appropriate because the Defendant waited until the morning of trial to plead

guilty.” 2011 WL 2160551, at *2.

        The defendant appealed, “contend[ing] that the district court clearly erred because it should

have granted a two-level downward adjustment as he met the criteria for acceptance of

responsibility” under U.S.S.G. § 3E1.1(a), and the United States “counter[ed] that the ‘timing of

the decision to plead guilty is important precisely because the adjustment was meant to expedite

resolution of cases, and thereby to prevent prosecutive and judicial resources from being expended

needlessly.’” 2011 WL 2160551, at *2 (citation to the record omitted). The Tenth Circuit affirmed

the district court, stating:

        The Sentencing Guidelines explicitly allow the district court to consider the
        timeliness of a defendant’s guilty plea. U.S.S.G. § 3E1 .1 cmt. n.1(h). We caution
        that a late decision to plead guilty does not necessarily disqualify a defendant from
        receiving a downward adjustment for acceptance of responsibility. But a defendant
        who pleads guilty does not necessarily qualify for a downward adjustment for
        acceptance of responsibility either. See id. § 3E1.1 cmt. n. 3. It is up to the district
        court to determine whether a defendant qualifies for this downward adjustment
        using the appropriate considerations. In this case, the district court did just that,
        and therefore we cannot say that the district court committed clear error.

2011 WL 2160551, at *2.

        Similarly, in United States v. Gonzalez Gomez, 85 F. App’x 94 (10th Cir. 2003), the Tenth

Circuit affirmed a district court’s refusal to decrease the offense level of a defendant who, “[o]n

August 16, 2002, the same day of [his] trial, he very reluctantly pled guilty” and “informed the

assigned probation officer of his intent to return to the United States despite agreeing not to.” 85




                                                 -8-
           Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 9 of 16




F. App’x at 95. 1 The Tenth Circuit affirmed the district court, holding that the defendant’s

“reluctant plea on the day of trial, coupled with his declared intent to continue to violate the law

as he had done previously, undermines his argument that he accepts responsibility for his criminal

conduct.” 85 F. App’x at 95-96.

       Other United States Courts of Appeals have held uniformly that a district court may refuse

a defendant a 2-level reduction pursuant to U.S.S.G. § 3E1.1(a) for an eleventh-hour acceptance

of responsibility. See, e.g., United States v. Diaz-Gaudarama, 614 F.3d 387, 390-91 (7th Cir.

2010)(denying 2-level reduction for defendant who first attempted to enter a guilty plea the day

trial was to commence, before jury selection); United States v. Montero, 336 F. App’x 941, 942

(6th Cir. 2009)(holding that a defendant who pled guilty to conspiracy to induce aliens to enter the

United States was not eligible for two-point reduction for acceptance of responsibility, because the

defendant “did not offer his plea until the morning his trial was to begin, thus necessitating

significant trial preparation by the government and the transportation of witnesses from across the

state, and inconveniencing the jury pool which was already assigned to the trial,” and stating that

“[t]he district court’s reliance on the timing of [the defendant’s] plea and the context in which it



       1
         United States v. Gonzalez Gomez is an unpublished opinion, but the Court can rely on an
unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th
Cir. R. 32.1(A)(“Unpublished opinions are not precedential, but may be cited for their persuasive
value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . and we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005)(citations omitted). The Court finds
that United States v. Gonzalez Gomez has persuasive value with respect to material issues, and
will assist the Court in its preparation of this Memorandum Opinion and Order.


                                                 -9-
         Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 10 of 16




was offered is in full accord with § 3E1.1(a), the explanatory comments accompanying that

section, and the cases interpreting and applying it”); United States v. Fischer, 551 F.3d 751, 755

(8th Cir. 2008)(“[A] district court in denying an acceptance of responsibility reduction [pursuant

to U.S.S.G. § 3E1.1(a)] may consider that the guilty plea was ‘of the last hour variety, offered on

the eve of trial.’”)(quoting United States v. Erhart, 415 F.3d 965, 971 (8th Cir. 2005)); United

States v. Rosalez-Cortez, 19 F.3d 1210, 1219 (7th Cir. 1993)(“A judge may determine that a

defendant has failed to accept responsibility by finding that he failed to demonstrate truthfulness

and remorse prior to ‘the final hour.’”)(citations omitted). In United States v. Diaz-Gaudarama,

614 F.3d 387 (7th Cir. 2010), the United States Court of Appeals for the Seventh Circuit affirmed

a district court’s sua sponte refusal to grant a defendant a 2-level offense level reduction under

U.S.S.G. § 3E1.1(a). See United States v. Diaz-Gaudarama, 614 F.3d at 390-91. The defendant,

David Diaz-Gaudarama, appealed the sentence he received after pleading guilty to conspiring to

distribute methamphetamine, cocaine, and marijuana. See United States v. Diaz-Gaudarama, 614

F.3d at 388. After about a year of delay because of disputes over the Diaz-Gaudarama’s

competency, in which the district court ultimately concluded that Diaz-Gaudarama was

malingering, Diaz-Gaudarama went to trial. See United States v. Diaz-Gaudarama, 614 F.3d at

388. On the day trial was scheduled to commence, Diaz-Gaudarama attempted to enter a guilty

plea, which the district court refused, because he stated that he sought to plead guilty to receive

medical care. See United States v. Diaz-Gaudarama, 614 F.3d at 388. After the government rested

its case, Diaz-Gaudarama again expressed a desire to plead guilty, this time stating that he was

aware of what he had done, and the district court accepted the plea:

              Diaz-Gaudarama’s jury trial was scheduled to begin on June 8, 2009. That
       day, before jury selection began, Diaz-Gaudarama attempted to plead guilty to the
       charge contained in the indictment. During the change of plea hearing,
       Diaz-Gaudarama admitted several details about the offense. At the end of the


                                              - 10 -
         Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 11 of 16




       hearing, however, the district court asked Diaz-Gaudarama what medicines he had
       been taking in the past few days. Diaz-Gaudarama responded that he was taking a
       small white pill and he thought it was harming him. He said he did not know what
       the pill was supposed to do, but that he was having difficulty swallowing it because
       something was wrong with his throat. When the district court informed
       Diaz-Gaudarama that he would receive a sentence of at least ten years in prison,
       and up to life, Diaz-Gaudarama responded, “just as long as I get sent to the doctor,
       you can give me ten years. You can give me life. Just make sure I get to the
       doctor.” In light of these statements, the district court refused to accept the guilty
       plea.

               The government completed its case on the third day of trial. During an
       ensuing discussion with the district court concerning his right to testify in his own
       defense, Diaz-Gaudarama announced again that he wished to plead guilty. This
       time, Diaz-Gaudarama informed the district court that he wished to plead guilty
       because he was, in fact, guilty as charged. When asked again why he wished to
       plead guilty, Diaz-Gaudarama stated, “because I don’t want to get too much time,
       and I am also aware of what I have done as well.” After a plea colloquy, the district
       court accepted Diaz-Gaudarama’s guilty plea, and the jury was excused.

United States v. Diaz-Gaudarama, 614 F.3d at 389. The USPO prepared a PSR which included a

2-level reduction for acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1(a), to which

neither the United States nor the defendant objected. See United States v. Diaz-Gaudarama, 614

F.3d at 389-90. “Sua sponte, the district court raised the question of whether Diaz-Gaudarama

was entitled to an acceptance-of-responsibility credit.” 614 F.3d at 390. After hearing argument

from both sides, “the district court declined to allow a reduction for acceptance of responsibility”

and “noted that it was not until the eve of trial that Diaz-Gaudarama attempted to plead guilty, and

that he did not in fact do so until after the government had presented its case against him.” 614

F.3d at 390.

       Diaz-Gaudarama appealed his sentence, and the Seventh Circuit affirmed. See United

States v. Diaz-Gaudarama, 614 F.3d at 390-91. The Seventh Circuit stated:

               Under the advisory guidelines, a defendant may receive a two-level
       decrease in his offense level if he “clearly demonstrates acceptance of responsibility
       for his offense.” U.S.S.G. § 3E1.1(a). A district court’s decision to award or deny
       a defendant a reduction for acceptance of responsibility depends heavily on the


                                               - 11 -
  Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 12 of 16




facts, and is thus reviewed for clear error. See United States v. McIntosh, 198 F.3d
995, 999 (7th Cir. 2000).

        Diaz-Gaudarama argues that his initial plea colloquy on June 8, 2009
[before jury selection], is the sort of full and accurate account of his misconduct
contemplated by application note 1(a) to U.S.S.G. § 3E1.1, which identifies as an
appropriate consideration “truthfully admitting the conduct comprising the
offense(s) of conviction, and truthfully admitting or not falsely denying any
additional relevant conduct . . . .” He wants us to focus on his first attempt to plead
guilty, because entering a plea of guilty prior to trial and admitting the conduct
comprising the offense of conviction is “significant evidence of acceptance of
responsibility.” See U.S.S.G. § 3E1.1 n.3. Of course, the district court did not
actually accept Diaz-Gaudarama’s plea until after the government had put on its
case. And in any event, a guilty plea before trial “may be outweighed by conduct
of the defendant that is inconsistent with such acceptance of responsibility.” Id.

        We have long held that the last-minute nature of a guilty plea provides a
significant basis to deny an acceptance-of-responsibility reduction. See, e.g.,
United States v. Carrera, 259 F.3d 818, 827 (7th Cir. 2001)(affirming denial of an
acceptance-of-responsibility reduction [pursuant to U.S.S.G. § 3E1.1(a)] for a
defendant who attempted to plead guilty on the first day of trial); United States v.
Sierra, 188 F.3d 798, 804-05 (7th Cir. 1999)(affirming denial of an
acceptance-of-responsibility reduction [pursuant to U.S.S.G. § 3E1.1(a)] for
defendant who pleaded guilty on the last business day before trial); United States
v. Rosalez-Cortez, 19 F.3d 1210, 1219 (7th Cir. 1993)(affirming denial of an
acceptance-of-responsibility reduction [pursuant to U.S.S.G. § 3E1.1(a)] for a
defendant who pleaded guilty after a two-day bench trial). Even when a defendant
pleads guilty in a timely manner, statements or conduct inconsistent with
acceptance of responsibility may prevent a defendant from receiving a reduction.
Rather than formulating categorical tests, we ask that district courts “assess the
defendant’s demonstration of ‘genuine remorse,’ or ‘conscience.’” McIntosh, 198
F.3d at 999-1000 (quoting United States v. Dvorak, 41 F.3d 1215, 1217 (7th Cir.
1994)).

         The district court’s decision in this case was not clear error. First, the
district court properly relied on the last-minute nature of the plea, as the earliest
attempt Diaz-Gaudarama made to plead guilty occurred on the morning of trial.
See Sierra, 188 F.3d at 804-05. Second, Diaz-Gaudarama’s own statements during
his plea colloquy do not reflect remorse, but rather suggest that he pleaded guilty
in an attempt to reduce his punishment; he said only that he didn’t want to “get too
much time” and that he was “aware of what he had done.” Finally, the district court
found that Diaz-Gaudarama had faked psychological illness in an attempt to evade
punishment. . . . Given Diaz-Gaudarama’s attempt to avoid criminal responsibility
for his actions, the absence of statements by Diaz-Gaudarama reflecting remorse
for his crime, and the last-minute nature of his attempt to plead guilty, he is not
entitled to a reduction in his advisory guideline range for acceptance of


                                        - 12 -
           Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 13 of 16




       responsibility.

614 F.3d at 390-91.

       The Tenth Circuit has affirmed district court concluding that a defendant has not

“voluntary[ily] terminat[ed] or withdraw[n] from criminal conduct or associations,” U.S.S.G. §

3E1.1(a), application note 1(B), when the defendant attempts to distribute narcotics to another

inmate during pretrial confinement or assaulting another prisoner, see United States v. Finnesy,

953 F.3d 675, 702 (10th Cir. 2020)(affirming a district court’s conclusion that the defendant had

not accepted responsibility for a guilty plea to escaping from custody where the defendant had

“initiated the physical conduct” with another inmate that constituted “a battery” and “trafficking

contraband”); United States v. Prince, 204 F.3d 1021, 1023-24 (10th Cir. 2000)(affirming a district

court’s denial of an adjustment for acceptance of responsibility for bank robbery based on reports

of defendant’s criminal conduct in prison -- stabbing another prisoner -- while awaiting

sentencing).

                                            ANALYSIS

       In the Sentencing Memo, the United States urges the Court to withhold the 2-level offense

reduction for acceptance of responsibility, because Valenzuela’s “ongoing criminal conduct

evinces his failure to accept responsibility.” Sentencing Memorandum at 4. The Court overrules

the United States’ request, and it will reduce Valenzuela’s offense level by 2 levels for his

acceptance of responsibility under U.S.S.G. § 3E1.1(a), because, as the Court stated at the hearing,

(a) the evidence of Valenzuela’s conduct is thin, see Draft Transcript of Hearing at 15:10-21 (taken

March 16, 2021)(Court)(“Tr.”); 2 and (b) Valenzuela’s alleged conduct does not outweigh and is




       2
        The Court’s citations to the transcript of the hearing refer to the court reporter’s original,
unedited version. Any final transcript may contain slightly different page and/or line numbers.

                                                - 13 -
          Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 14 of 16




not inconsistent with Valenzuela’s acceptance of responsibility for his offense indicated in his Plea

Agreement, see Tr. at 6:13-8:22 (Court). Under U.S.S.G. § 3E1.1(a), “[i]f the defendant clearly

demonstrates acceptance of responsibility for his offense, [the sentencing court] decrease[s] the

offense level by 2 levels.” U.S.S.G. § 3E1.1(a). “A defendant who enters a guilty plea is not

entitled to an adjustment under [U.S.S.G. § 3E1.1(a)] as a matter of right.” U.S.S.G. § 3E1.1

application notes cmt. 2. The application notes to U.S.S.G. § 3E1.1(a) provide a non-exhaustive

list of eight factors that are appropriate for the Court to consider to determine “whether a defendant

qualifies” for a 2-level reduction: (i) the defendant “truthfully admitting the conduct comprising

the offense(s) of conviction”; (ii) the defendant’s “voluntary termination or withdrawal from

criminal conduct”; (iii) the defendant’s “voluntary payment of restitution prior to adjudication of

guilt”; (iv) the defendant’s “voluntary surrender to authorities promptly after commission of the

offense”; (v) the defendant’s “voluntary assistance to authorities in the recovery of the fruits and

instrumentalities of the offense”; (vi) the defendant’s “voluntary resignation from the office or

position held during the commission of the offense”; (vii) the defendant’s participation in “post-

offense rehabilitative efforts (e.g., counseling or drug treatment)”; and (viii) “the timeliness of the

defendant’s conduct in manifesting the acceptance of responsibility.”             U.S.S.G. § 3E1.1

Application Note 1.

       The Court concludes that the two-factors weighing against the conclusion that Valenzuela

accepted responsibility do not outweigh the two factors in Valenzuela’s favor. See U.S.S.G. §

3E1.1(a), application note 1. Two factors weigh against Valenzuela: (i) Valenzuela allegedly

fought with another inmate and gave another inmate drugs, see Second Addendum at 1-2;

U.S.S.G. § 3E1.1(a), application note 1(B)(“voluntary termination or withdrawal from criminal

conduct or associations”); and (ii) Valenzuela fled when approached by officers when he was



                                                - 14 -
          Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 15 of 16




arrested for the felon-in-possession charge, see Second PSR ¶ 11, at 15; U.S.S.G. § 3E1.1(a),

application note 1(D)(“voluntary surrender to authorities promptly after commission of the

offense”). Although it is concerning that Valenzuela fled when approached by officers, the Court

notes (i) that the evidence that Valenzuela is continuing to engage in criminal conduct is based on

reports “[a]ccording to the United States Marshal Service (USMS)” to USPO and that disciplinary

hearings whether Valenzuela is guilty of the alleged conduct are still pending, Second Addendum

at 1; see Tr. at 15:10-24 (Court); and (ii) unlike United States v. Reed, 951 F.2d 97 (6th Cir. 1991),

neither of Valenzuela’s alleged acts -- an altercation with another inmate and drug distribution --

resemble the crime at issue, felon-in-possession of a firearm, see United States v. Reed, 951 F.2d

at 99-100 (affirming a district court’s conclusion that a “defendant’s post-plea use of the jail’s

telephone to continue his fraudulent activities . . . ‘hardly indicates acceptance and responsibility.

. . . Committing further credit card fraud while you are in jail for credit card fraud hardly indicates

that . . .’”)(quoting district court’s conclusion). Two factors weigh in favor Valenzuela: (i)

Valenzuela “recognize[s] and accept[s] responsibility for my criminal conduct,” Plea Agreement

¶ 7, at 3; U.S.S.G. § 3E1.1(a), application note 1(A)(“truthfully admitting the conduct comprising

the offense(s) of conviction”); and (ii) Valenzuela timely admitted responsibility, see Plea

Agreement ¶ 27, at 6; U.S.S.G. § 3E1.1(a), application note 1(H) (“the timeliness of the

defendant’s conduct in manifesting the acceptance of responsibility”). Cf. United States v.

Manzanares-Sanabria, 814 F. Supp. 2d 1155, 1171 (D.N.M. 2011)(Browning, J.)(concluding that

a defendant did not timely accept responsibility when “the venire was waiting at the courtroom

door”). The remaining four factors are neutral. See Tr. at 7:21-8:22 (Court). The Court places

particular emphasis on Application Note 3, which states:

               Entry of a plea of guilty prior to the commencement of trial combined with
       truthfully admitting the conduct comprising the offense of conviction, and


                                                - 15 -
           Case 1:19-cr-00585-JB Document 53 Filed 03/23/21 Page 16 of 16




       truthfully admitting or not falsely denying any additional relevant conduct for
       which he is accountable under § 1B1.3 . . . will constitute significant evidence of
       acceptance of responsibility for the purposes of subsection.

U.S.S.G. § 3E1.1(a), application note 3 (emphasis added). The Court concludes that the factors in

favor of concluding that Valenzuela accepts responsibility under U.S.S.G. § 3E1.1(a) outweigh the

other factors, because (i) Valenzuela “recognize[s] and accept[s] responsibility for my criminal

conduct,” Plea Agreement ¶ 7, at 3 -- which is “significant evidence of acceptance of responsibility

for the purposes of subsection,” U.S.S.G. § 3E1.1(a), application note 3; and (ii) the nature of the

reported conduct in the Sentencing Memo does not bear any relationship to the crime at issue.

       IT IS ORDERED that the United States’ request to withhold the reduction for acceptance

of responsibility under U.S.S.G. § 3E1.1(a) in the United States’ Sentencing Memorandum, filed

February 24, 2021 (Doc. 52), is denied.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE


Counsel:

Fred. J. Federici
  Acting United States Attorney
Sarah Jane Mease
  Assistant United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Plaintiff

Amanda R. Lavin
  Assistant Federal Public Defender
Albuquerque, New Mexico

       Attorney for the Defendant

                                               - 16 -
